Exhibit 10.22

 

March 11, 2005

 

NOTICE OF STOCK OPTION AWARD

 

                    

Division:

 

Dear                     :

 

You have been identified as a key contributor and a person whose dedication and
contribution make a difference. Because of this, CFB is pleased to award you
             stock options. The options are awarded under the Commercial Federal
Stock Option Plan at $27.06 per share. The Compensation Committee of the Board
of Directors granted you this option on February 23, 2005 (Grant Date). The
options have a three-year vesting schedule (33.33% of the options vest each of
the next three years). The exercise price of the option will remain constant at
$ 27.06 and your option to purchase these shares is good through February 23,
2015 (10 years from the grant date).

 

This letter is your official notice of your Stock Option Award. You should
retain it with your important papers. This Option Award will be posted to your
Optionee Statement by our Stock Option Plan Administrator, Transcentive, Inc. If
you have any questions or need any additional information regarding this award,
please contact Jean McGrory at 612/929-2434 or Tom Drzaic at 402/514-5493, or
extension 15493.

 

Thanks again for your support during 2004. We look forward to your continued
commitment as we work together at Commercial Federal to produce solid results in
2005 and beyond.

 

Sincerely,

 

LOGO [g41032img1.jpg]

 

Fred Kulikowski

President & COO